 MICHIGAN HOSPITAL SERVICEMichigan Hospital ServiceandInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America(UAW). Case7-CA-9334May 30, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYUpon a charge filed on February 28, 1972, byInternational Union, United Automobile, Aerospaceand Agricultural ImplementWorkers of America(UAW), herein called the Union, and duly served onMichigan Hospital Service, herein called the Respon-dent, the General Counsel of the National LaborRelationsBoard, by the Regional Director forRegion 7, issued a complaint on March 6, 1972,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on February 10,1972,followingaBoardelectioninCase7-RC-10897 the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate; iand that, commencing on or about February 23,1972, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On March 13, 1972,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint. The Respondent admits, in sub-stance, all the factual allegations of the complaint,including its refusal to recognize and bargain withthe Union, but denies the appropriateness of the unit,the validity of the Union's certification, and theUnion's status as exclusive bargaining representative.On March 27, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 30,1972, the Board issued an order transferring theproceeding to the Board and a Notice To ShowiOfficial notice is taken of the record in the representation proceeding,Case 7-RC-10897,as the term"record" is defined in Secs 102 68 and102 69(f)-of theBoard's Rules and Regulations,Series 8,'as amended SeeLTV Electrosystems, Inc,166 NLRB938, enfd 388 F 2d 683(C A. 4, 1968),191Causewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause, called Statement in Opposition to OrderTransferring Proceedings to Board, and a Submis-sion of New Evidence in Support of EmployersOpposition to Order Transferring Proceedings to theBoard.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentThe Respondent's answer admits, in substance, allthe factual allegations of the complaint, including itsrefusal to recognize and bargain with the Union, butdenies the appropriateness of the unit, the validity ofthe Union's certification, and the Union's status asexclusive bargaining representative of the employeesin the unit. Counsel for the General Counsel arguesthat the Respondent, through its answer and itsresponse in which it reargues the unit issues, isattempting to relitigate the same issues which wereraised and adjudicated in Case 7-RC-10897. Ac-cordingly, he contends that theseissuesmay not berelitigated here.We agree.Followingarepresentationhearing inCase7-RC-10897, the Regional Director, in his Decisionand Direction of Election of January 4, 1972, foundthat a unit limited to office clerical employees of theRespondent's Northside district office was an appro-priatebargaining unit, despite the Respondent'scontention that such a single office unit was toonarrow in scope.The Respondent filed a timely request for review,raising substantially the same issues as it did beforetheRegionalDirector.On January 21, 1972, theBoard denied the request as raising no substantialissueswarranting review. In the representationelectionheld on February 2, 1972, the Unionreceived a majority of the votes cast. No objectionsto the conduct of the election were filed, and theUnion was certified by the Regional Director as theexclusive representative on February 10, 1972.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledGoldenAge BeverageCo,167NLRB 151,IntertypeCo v Penello, 269F.Supp 573 (D C Va, 1967),Follett Corp.,164 NLRB 378, enfd. 397 F 2d91 (C A 7, 1968); Sec9(d) of the NLRAThe complaint inadvertentlyalleged the date of the certification as October4, 1971.197 NLRB No. 16 192DECISIONSOF NATIONALLABOR RELATIONS BOARDto relitigate issues which, were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscoveredor,except as noted in footnote 3,previously unavailable evidence,3 nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair laborpractice proceeding.We shall, accordingly, grant theMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a nonprofit Michigan corpora-tion engaged in the marketing and sale of prepaidhospitalization and surgical protection under thename of Blue Cross and Blue Shield to both groupand individual subscribers. In the course of itsbusiness operations the Respondent maintains vari-ous offices which are located throughout the State ofMichigan, including a district office located at 13859East Eight Mile Road, Warren, Michigan, known asthe Northside office. That office is the only facilityinvolved in this proceeding. During the year endingDecember 31, 1971, a representative period, theRespondent performed services valued in excess of$500,000 in the course and conduct of its businessoperations and received premiums valued in excessof $50,000 from insurance policies in the State ofMichigan with General Motors Corporation, whichannually sells and ships products valued in excess of$50,000 from its Michigan plants directly to pointsoutside the State of Michigan.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that2SeePittsburgh Plate GlassCo v N L RB,313 US 146, 162(1941),Rules and Regulations of the Board, Secs.102 67(f)and 102 69(c)3On April 27,1972, the Respondent filed a "Submission of NewEvidence in Support of Employers Opposition to Order TransferringProceedings to the Board" in which it submits evidence not previouslyavailable to it and requests a hearing to correct the allegedly erroneousconclusions of the Regional Director in his Decision and Direction ofElection with respect to the transfer of employees between district officesand with respect to the separate and distinct location of the Northsidedistrict officeThereafter,the General Counsel filed an opposition to thissubmissionThis evidence shows that in April 1972 a job posting for avacant position in the Northside district office resulted in bids by only 2itwill effectuate the policies of the Act to assertjurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDInternational Union,United Automobile,Aerospaceand Agricultural Implement Workers of America(UAW) is alabor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following, employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:11All office clerical employees employed by theRespondent at its district office located at 13859East Eight Mile Road, Warren, Michigan; butexcludingallsalesrepresentatives,technicalemployees,managerial employees, confidentialemployees, professional employees, guards andsupervisors as defined in the Act.2.The certificationOn February,2, 1972, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on February 10, 1972, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about February 14, 1972, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Corn-office clericals fromtwo districtoffices and by 10 main office and 2 currentNorthside office employeesIn its requestfor reviewof the RegionalDirector'sDecision and Direction of Election, the Respondent hadspecificallyattacked the Regional Director's conclusions as to interofficetransfers and the separateidentity ofthe Northside office As indicatedabove, we deniedthe request for review as raising no substantial issueswarrantingreviewWe have considered the additional evidence submittedby theRespondent in the light of the facts presented to us in the request forreview and find that it is not sufficient to warrant any change in theRegional Director's conclusionsAs a hearing therefore would serve nopractical purpose,we shall deny it MICHIGAN HOSPITAL SERVICE193mencing on or about February 23, 1972, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognizeand bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly,we find that the Respondent has,since February 23, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engagec' in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.MichiganHospital Service is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.International Union, United Automobile, Aero-spaceand Agricultural ImplementWorkersofAmerica (UAW) is a labor organization within themeaning of Section 2(5) of the Act.3.All office clerical employees employed by theRespondent at its-district office located at 13859 EastEightMile Road, Warren, Michigan; but excludingall sales representatives, technical employees, mana-gerial employees, confidential employees, profession-al employees, guards and supervisors as defined inthe Act constitute a unit appropriate for the purposesofcollectivebargainingwithin themeaning ofSection 9(b) of the Act.4.Since February 10, 1972, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about February 23, 1972, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,MichiganHospitalService, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Union,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America (UAW) as theexclusive bargaining representative of its employeesin the following appropriate unit:All office clerical employees employed by theRespondent at its district office located,-aT-13859 194DECISIONSOF NATIONALLABOR RELATIONS BOARDEast Eight Mile Road, Warren; Michigan; butexcludingallsalesrepresentatives,technicalemployees,managerial employees, confidentialemployees, professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Northside district office located inWarren,Michigan, copies of the attached noticemarked "Appendix." 4 Copies of said notice, onforms provided by the Regional Director for Region7, after being duly signed by Respondent's represent-ative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "Postedpursuant to a Judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-nationalUnion, United Automobile, Aerospaceand Agricultural Implement Workers of America(UAW) as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveofallemployees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All office clerical employees employed bythe Respondent at its district office locatedat 13859 East Eight Mile Road, Warren,Michigan; but excluding all sales representa-tives, technical employees, managerial em-ployees, confidential employees, profession-alemployees, guards and supervisors asdefined in the Act.DatedByMICHIGANHOSPITALSERVICE(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.